TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 13, 2018



                                      NO. 03-17-00066-CR


                              Roger Alexander Conant, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.